                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

TIFFANY L. KNIGHT-HARDY,                     :
                                             :         Civil No. 1:20-CV-00966
                      Plaintiff,             :
       v.                                    :         HONORABLE PAUL L. MALONEY
                                             :
KILOLO KIJAKAZI, 1                           :
Acting Commissioner of                       :
Social Security,                             :
                                             :
                      Defendant.             :

                                         JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 58, judgment is hereby entered for Plaintiff,

reversing Defendant’s final decision and remanding this matter to the Acting Commissioner for

further proceedings pursuant to sentence four of section 205(g), 42 U.S.C. § 405(g).



                                                    /s/ Paul L. Maloney                .
Date: July 15, 2021
                                                 Paul L. Maloney
                                                 United States District Judge




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021, and should
be substituted, therefore, for Andrew Saul as the defendant in this suit. F. R. Civ. P. 25(d). No
further action need be taken to continue this suit. 42 U.S.C. § 405(g).
